EXHIBIT 10.3
 
Warrant Certificate No. ___________________
 
NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES
ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES
AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND
OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS.
 

Effective Date: September 12, 2014 Void After: September 12, 2019

 
CITIUS PHARMACEUTICALS, INC.
 
WARRANT TO PURCHASE COMMON STOCK


Citius Pharmaceuticals, Inc., a Nevada corporation
(the “Company”), for value received on September 12, 2014 (the “Effective
Date”), hereby issues to Investor (the “Holder” or “Warrant Holder”) this
Warrant (the “Warrant”) to purchase, ### shares (each such share as from time to
time adjusted as hereinafter provided being a “Warrant Share” and all such
shares being the “Warrant Shares”) of the Company’s Common Stock (as defined
below), at the Exercise Price (as defined below), as adjusted from time to time
as provided herein, on or before September 12, 2019 (the “Expiration Date”), all
subject to the following terms and conditions. This Warrant is one of a series
of warrants of like tenor that have been issued in connection with the Company’s
private offering solely to accredited investors of units in accordance with, and
subject to, the terms and conditions described in the Subscription Agreement,
attached to the Confidential Private Placement Memorandum of the Company dated
July 9, 2014, as the same may be amended and supplemented from time to time (the
“Subscription Agreement” and the “Private Placement Memorandum” respectively).


As used in this Warrant, (i) “Business Day” means any day other than Saturday,
Sunday or any other day on which commercial banks in the City of New York, New
York, are authorized or required by law or executive order to close; (ii)
“Common Stock” means the common stock of the Company, par value $0.001 per
share, including any securities issued or issuable with respect thereto or into
which or for which such shares may be exchanged for, or converted into, pursuant
to any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event; (iii) “Exercise Price”
means $0.60 per share of Common Stock, subject to adjustment as provided herein;
(iv) “Trading Day” means any day on which the Common Stock is traded (or
available for trading) on its principal trading market; (v) “Affiliate” means
any person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, a person, as such
terms are used and construed in Rule 144 promulgated under the Securities Act of
1933, as amended (the “Securities Act”) and (vi) “Warrantholders” means the
holders of Warrants issued pursuant to the Subscription Agreement and Private
Placement Memorandum.
 
 
1

--------------------------------------------------------------------------------

 
 
1. DURATION AND EXERCISE OF WARRANTS
 
(a) Exercise Period. The Holder may exercise this Warrant in whole or in part on
any Business Day on or before 5:00 P.M., Eastern Time, on the Expiration Date,
at which time this Warrant shall become void and of no value.
 
(b) Exercise Procedures.
 
(i) While this Warrant remains outstanding and exercisable in accordance with
Section 1(a), the Holder may exercise this Warrant in whole or in part at any
time and from time to time by:
 
(A) delivery to the Company of a duly executed copy of the Notice of Exercise
attached as Attachment A;
 
(B) surrender of this Warrant to the Secretary of the Company at its principal
offices or at such other office or agency as the Company may specify in writing
to the Holder; provided, that the Company shall specify the same within 24 hours
of receiving the Notice of Exercise; and
 
(C) payment of the then-applicable Exercise Price per share multiplied by the
number of Warrant Shares being purchased upon exercise of the Warrant (such
amount, the “Aggregate Exercise Price”) made in the form of cash, or by
certified check, bank draft or money order payable in lawful money of the United
States of America.
 
(ii) Upon the exercise of this Warrant in compliance with the provisions of this
Section 1(b), the Company shall promptly issue and cause to be delivered to the
Holder a certificate for the Warrant Shares purchased by the Holder. Each
exercise of this Warrant shall be effective immediately prior to the close of
business on the date (the “Date of Exercise”) that the conditions set forth in
Section 1(b) have been satisfied, as the case may be. On or before the first
Business Day following the date on which the Company has received each of the
Notice of Exercise and the Aggregate Exercise Price (the
“Exercise Delivery Documents”), the Company shall transmit an acknowledgment of
receipt of the Exercise Delivery Documents to the Company’s transfer agent (the
“Transfer Agent”). On or before the third Business Day following the date on
which the Company has received all of the Exercise Delivery Documents (the
“Share Delivery Date”), the Company shall (X) provided that the Transfer Agent
is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, upon the request of the Holder, credit such
aggregate number of shares of Common Stock to which the Holder is entitled
pursuant to such exercise to the Holder’s or its designee’s balance account with
DTC through its Deposit Withdrawal Agent Commission system, or (Y) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and dispatch by overnight courier to the address as
specified in the Notice of Exercise, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise. Upon delivery of the Exercise Delivery Documents, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
(iv) If the Company shall fail for any reason or for no reason to issue to the
Holder, within three (3) Business Days of receipt of the Exercise Delivery
Documents, a certificate for the number of shares of Common Stock to which the
Holder is entitled and register such shares of Common Stock on the Company’s
share register or to credit the Holder’s balance account with DTC for such
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant, and if on or after such Business Day the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three (3) Business Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock and pay cash to the Holder
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of shares of Common Stock, times (B) the closing bid price on
the date of exercise.
 
(c) Partial Exercise. This Warrant shall be exercisable, either in its entirety
or, from time to time, for part only of the number of Warrant Shares referenced
by this Warrant. If this Warrant is submitted in connection with any exercise
pursuant to Section 1 and the number of Warrant Shares represented by this
Warrant submitted for exercise is greater than the actual number of Warrant
Shares being acquired upon such an exercise, then the Company shall as soon as
practicable and in no event later than five (5) Business Days after any exercise
and at its own expense, issue a new Warrant of like tenor representing the right
to purchase the number of Warrant Shares purchasable immediately prior to such
exercise under this Warrant, less the number of Warrant Shares with respect to
which this Warrant is exercised.
 
(d) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 16.
 
(e) Warrant Solicitation Fee. The Company shall pay to each broker-dealer
registered under the Securities and Exchange Act of 1934 and retained by the
Company to solicit the exercise of the Warrant a cash fee equal to 5% of the
exercise price paid by the Holder, including any exercise by a Holder in lieu of
the redemption of their Warrant as provided under Section 4 hereto. The Company
has agreed to retain the Placement Agent, on an executive basis, to act as
solicitation agent with respect to the solicitation of their warrant.
 
 
3

--------------------------------------------------------------------------------

 
 
2. ISSUANCE OF WARRANT SHARES
 
(a) The Company covenants that all Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and non-assessable, and (ii) free from all liens, charges and security
interests, with the exception of claims arising through the acts or omissions of
any Holder and except as arising from applicable Federal and state securities
laws.
 
(b) The Company shall register this Warrant upon records to be maintained by the
Company for that purpose in the name of the record holder of such Warrant from
time to time. The Company may deem and treat the registered Holder of this
Warrant as the absolute owner thereof for the purpose of any exercise thereof,
any distribution to the Holder thereof and for all other purposes.
 
(c) The Company will not, by amendment of its certificate of incorporation,
by-laws or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
the taking of all action necessary or appropriate in order to protect the rights
of the Holder to exercise this Warrant, or against impairment of such rights.
 
3. ADJUSTMENTS OF EXERCISE PRICE, NUMBER AND TYPE OF WARRANT SHARES
 
(a) The Exercise Price and the number of shares purchasable upon the exercise of
this Warrant shall be subject to adjustment from time to time upon the
occurrence of certain events described in this Section 3; provided, that
notwithstanding the provisions of this Section 3, the Company shall not be
required to make any adjustment if and to the extent that such adjustment would
require the Company to issue a number of shares of Common Stock in excess of its
authorized but unissued shares of Common Stock, less all amounts of Common Stock
that have been reserved for issue upon the conversion of all outstanding
securities convertible into shares of Common Stock and the exercise of all
outstanding options, warrants and other rights exercisable for shares of Common
Stock.
 
(i) Subdivision or Combination of Stock. In case the Company shall at any time
subdivide (whether by way of stock dividend, stock split or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision shall be proportionately
reduced and the number of Warrant Shares shall be proportionately increased, and
conversely, in case the outstanding shares of Common Stock of the Company shall
be combined (whether by way of stock combination, reverse stock split or
otherwise) into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination shall be proportionately increased and the
number of Warrant Shares shall be proportionately decreased. The Exercise Price
and the Warrant Shares, as so adjusted, shall be readjusted in the same manner
upon the happening of any successive event or events described in this Section
3(a)(i).
 
 
4

--------------------------------------------------------------------------------

 
 
(ii) Dividends in Stock, Property, Reclassification. If at any time, or from
time to time, all of the holders of Common Stock (or any shares of stock or
other securities at the time receivable upon the exercise of this Warrant) shall
have received or become entitled to receive, without payment therefore:
 
(A) any shares of stock or other securities that are at any time directly or
indirectly convertible into or exchangeable for Common Stock, or any rights or
options to subscribe for, purchase or otherwise acquire any of the foregoing by
way of dividend or other distribution, or
 
(B) additional stock or other securities or property (including cash) by way of
spin-off, split-up, reclassification, combination of shares or similar corporate
rearrangement (other than shares of Common Stock issued as a stock split or
adjustments in respect of which shall be covered by the terms of Section 3(a)(i)
above),
 
then and in each such case, the Exercise Price and the number of Warrant Shares
to be obtained upon exercise of this Warrant shall be adjusted proportionately,
and the Holder hereof shall, upon the exercise of this Warrant, be entitled to
receive, in addition to the number of shares of Common Stock receivable
thereupon, and without payment of any additional consideration therefor, the
amount of stock and other securities and property (including cash in the cases
referred to above) that such Holder would hold on the date of such exercise had
such Holder been the holder of record of such Common Stock as of the date on
which holders of Common Stock received or became entitled to receive such shares
or all other additional stock and other securities and property. The Exercise
Price and the Warrant Shares, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described in this
Section 3(a)(ii).
 
(iii) Reorganization, Reclassification, Consolidation, Acquisition or Sale. If
any recapitalization, reclassification or reorganization of the capital stock of
the Company, or any consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets or other
transaction shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities, or other assets or property (an
“Organic Change”), then, as a condition of such Organic Change, lawful and
adequate provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right to purchase and receive (in lieu of the shares of the
Common Stock of the Company immediately theretofore purchasable and receivable
upon the exercise of the rights represented by this Warrant) such shares of
stock, securities or other assets or property as may be issued or payable with
respect to or in exchange for a number of outstanding shares of such Common
Stock equal to the number of shares of such stock immediately theretofore
purchasable and receivable assuming the full exercise of the rights represented
by this Warrant. In the event of any Organic Change, appropriate provision shall
be made by the Company with respect to the rights and interests of the Holder of
this Warrant to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Exercise Price and of the number
of shares purchasable and receivable upon the exercise of this Warrant and
registration rights) shall thereafter be applicable, in relation to any shares
of stock, securities or assets thereafter deliverable upon the exercise hereof.
The Company will not effect any such consolidation, merger or sale unless, prior
to the consummation thereof, the successor corporation (if other than the
Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall assume by written instrument reasonably
satisfactory in form and substance to the Holder executed and mailed or
delivered to the registered Holder hereof at the last address of such Holder
appearing on the books of the Company, the obligation to deliver to such Holder
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, such Holder may be entitled to purchase. If there is an Organic
Change, then the Company shall cause to be mailed to the Holder at its last
address as it shall appear on the books and records of the Company, at least 10
calendar days before the effective date of the Organic Change, a notice stating
the date on which such Organic Change is expected to become effective or close,
and the date as of which it is expected that holders of the Common Stock of
record shall be entitled to exchange their shares for securities, cash, or other
property delivered upon such Organic Change; provided, that the failure to mail
such notice or any defect therein or in the mailing thereof shall not affect the
validity of the corporate action required to be specified in such notice. The
Holder is entitled to exercise this Warrant during the 10-day period commencing
on the date of such notice to the effective date of the event triggering such
notice. In any event, the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall be deemed to assume such obligation to deliver to such Holder such
shares of stock, securities or assets even in the absence of a written
instrument assuming such obligation to the extent such assumption occurs by
operation of law.
 
 
5

--------------------------------------------------------------------------------

 


(iv) Adjustment upon Issuance of shares of Common Stock. If and whenever on or
after the Effective Date (but not later than 365 days after the Effective Date),
the Company issues or sells any shares of Common Stock (including the issuance
or sale of shares of Common Stock owned or held by or for the account of the
Company, but excluding shares of Common Stock deemed to have been issued by the
Company in connection with any Excluded Securities (as defined below) (the
“Additional Shares”) for a consideration per share (the “New Issuance Price”)
less than a price (the “Applicable Price”) equal to the Exercise Price in effect
immediately prior to such issue or sale or deemed issuance or sale (the
foregoing a “Dilutive Issuance”), then immediately after such Dilutive Issuance,
the Exercise Price then in effect shall be reduced to a price determined as
follows:
 
Adjusted Exercise Price = (A x B) + D   where
A+C
 
“A” equals the number of shares of Common Stock outstanding, including the
Additional Shares deemed to be issued hereunder, immediately preceding the
Dilutive Issuance;
 
“B” equals the Exercise Price in effect immediately preceding such Dilutive
Issuance;
 
“C” equals the number of Additional Shares issued or deemed issued hereunder as
a result of the Dilutive Issuance; and
 
 
6

--------------------------------------------------------------------------------

 
 
“D” equals the aggregate consideration, if any, received or deemed to be
received by the Company upon such Dilutive Issuance.
 
“Excluded Securities” means: (A) Common Stock or common stock equivalents issued
to directors, officers, employees or consultants of the Company in connection
with their service as directors of the Company, their employment by the Company
or their retention as consultants for bona fide services; (B) shares of Common
Stock issued upon the conversion or exercise of options or common stock
equivalents issued prior to the date hereof, provided such securities are not
amended after the date hereof to increase the number of shares of Common Stock
issuable thereunder or to lower the exercise or conversion price thereof; (C)
securities issued pursuant to the Subscription Agreement; (D) shares of Common
Stock issued or issuable by reason of a dividend, stock split or other
distribution on shares of Common Stock (but only to the extent that such a
dividend, split or distribution results in an adjustment in the Exercise Price
pursuant to the other provisions of this Warrant); (E) Common Stock, options or
common stock equivalents issued as consideration for an acquisition or strategic
transaction approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a person (or to the
equityholders of a person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not, for the purposes of this
clause (E), include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities; (F) shares or common stock equivalents
issued to any placement agent placing securities pursuant to the Private
Placement Memorandum.
 
(b) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 3, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall promptly furnish or cause
to be furnished to such Holder a like certificate setting forth: (i) such
adjustments and readjustments; and (ii) the number of shares and the amount, if
any, of other property which at the time would be received upon the exercise of
the Warrant.
 
(c) Certain Events. If any event occurs as to which the other provisions of this
Section 3 are not strictly applicable but the lack of any adjustment would not
fairly protect the purchase rights of the Holder under this Warrant in
accordance with the basic intent and principles of such provisions, or if
strictly applicable would not fairly protect the purchase rights of the Holder
under this Warrant in accordance with the basic intent and principles of such
provisions, then the Company's Board of Directors will, in good faith, make an
appropriate adjustment to protect the rights of the Holder; provided, that no
such adjustment pursuant to this Section 3(c) will increase the Exercise Price
or decrease the number of Warrant Shares as otherwise determined pursuant to
this Section 3.
 
(d) Other Adjustments. If at any time conditions shall arise by reason of action
taken by the Company which in the reasonable opinion of the Board of Directors
are not adequately covered by the provisions hereof and which might materially
and adversely affect the rights of the Holder or if at any time any such
conditions are expected to arise by reason of any action contemplated by the
Company, the Board of Directors shall make adjustments, if any (not inconsistent
with the standards established in this Section 3), of the Warrant price
(including, if necessary, any adjustment as to the securities for which the
Warrants may thereafter be exercisable) and any distribution which is or would
be required to preserve the rights of the Holder.
 
 
7

--------------------------------------------------------------------------------

 
 
(e) No Dilution or Impairment. Subject to the provisions of Section 3(a)(iii),
the Company will not, by amendment of its restated articles of incorporation or
through reorganization, consolidation, merger, dissolution, issue or sale of
securities, sale of assets or any other voluntary action, avoid or seek to avoid
the observance or performance of any of the terms of the Warrants, but will at
all times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the holders of the Warrants against dilution or other impairment.
 
4. REDEMPTION OF WARRANTS


(a) General. Prior to the Expiration Date, the Company shall have the option,
subject to the conditions set forth herein, to redeem all of the Warrants then
outstanding upon not less than twenty (20) days nor more than sixty (60) days
prior written notice to the Warrant Holders at any time provided that, at the
time of delivery of such notice (i) there is an effective registration statement
covering the resale of the Warrant Shares; (ii) the closing price of the
Company’s Common Stock for each of the twenty (20) consecutive Trading Days
prior to the date of the notice of redemption is at least $1.50, as
proportionately adjusted to reflect any stock splits, stock dividends,
combination of shares or like events, with an average daily trading volume
during such period of 50,000 shares; (iii) the Company is current in its
reporting obligation under the Securities and Exchange Act of 1934; (iv) holders
receive at least 20 trading days written notice of the intended redemptions; and
(v) the closing prices of the Common Stock within such 20 day notice period is
not less than $1.17 for any three (3) days.
 
(b) Notice. Notice of redemption will be effective upon mailing in accordance
with this Section and such date may be referred to below as the “Notice Date.”
Notice of redemption shall be mailed by first class mail, postage prepaid, by
the Company not less than 30 days prior to the date fixed for redemption to the
Holders of the Warrants to be redeemed at their last addresses as they shall
appear on the registration books. Any notice mailed in the manner herein
provided shall be conclusively presumed to have been duly given whether or not
the Holder received such notice.
 
(c) Redemption Date and Redemption Price. The notice of redemption shall state
the date set for redemption, which date shall be not less than twenty (20) days,
or more than sixty (60) days, from the Notice Date (the “Redemption Date”). The
Company shall not mail the notice of redemption unless all funds necessary to
pay for redemption of the Warrants to be redeemed shall have first been set
aside by the Company for the benefit of the Warrant Holders so as to be and
continue to be available therefor. The redemption price to be paid to the
Warrant Holders will be $0.001 for each share of Common Stock of the Company to
which the Warrant Holder would then be entitled upon exercise of the Warrant
being redeemed, as adjusted from time to time as provided herein (the
“Redemption Price”).
 
 
8

--------------------------------------------------------------------------------

 
 
(d) Exercise. Following the Notice Date, the Warrant Holders may exercise their
Warrants in accordance with Section 1 of this Warrant between the Notice Date
and 5:00 p.m. Eastern Time on the Redemption Date and such exercise shall be
timely if the form of election to purchase duly executed and the Warrant
Exercise Price for the shares of Common Stock to be purchased are actually
received by the Company at its principal offices prior to 5:00 p.m. Eastern Time
on the Redemption Date.
 
(e) Mailing. If any Warrant Holder does not wish to exercise any Warrant being
redeemed, he should mail such Warrant to the Company at its principal offices
after receiving the notice of redemption. On and after 5:00 p.m. Eastern Time on
the Redemption Date, notwithstanding that any Warrant subject to redemption
shall not have been surrendered for redemption, the obligation evidenced by all
Warrants not surrendered for redemption or effectively exercised shall be deemed
no longer outstanding, and all rights with respect thereto shall forthwith cease
and terminate, except only the right of the holder of each Warrant subject to
redemption to receive the Redemption Price for each share of Common Stock to
which he would be entitled if he exercised the Warrant upon receiving notice of
redemption of the Warrant subject to redemption held by him.
 
5. TRANSFERS AND EXCHANGES OF WARRANT AND WARRANT SHARES
 
(a) Registration of Transfers and Exchanges. Subject to Section 5(c), upon the
Holder’s surrender of this Warrant, with a duly executed copy of the Form of
Assignment attached as Attachment B, to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder, the Company shall register the transfer of all or any
portion of this Warrant. Upon such registration of transfer, the Company shall
issue a new Warrant, in substantially the form of this Warrant, evidencing the
acquisition rights transferred to the transferee and a new Warrant, in similar
form, evidencing the remaining acquisition rights not transferred, to the Holder
requesting the transfer.
 
(b) Warrant Exchangeable for Different Denominations. The Holder may exchange
this Warrant for a new Warrant or Warrants, in substantially the form of this
Warrant, evidencing in the aggregate the right to purchase the number of Warrant
Shares which may then be purchased hereunder, each of such new Warrants to be
dated the date of such exchange and to represent the right to purchase such
number of Warrant Shares as shall be designated by the Holder. The Holder shall
surrender this Warrant with duly executed instructions regarding such
re-certification of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder.
 
(c) Restrictions on Transfers. This Warrant may not be transferred at any time
without (i) registration under the Securities Act or (ii) an exemption from such
registration and a written opinion of legal counsel addressed to the Company
that the proposed transfer of the Warrant may be effected without registration
under the Securities Act, which opinion will be in form and from counsel
reasonably satisfactory to the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
(d) Permitted Transfers and Assignments. Notwithstanding any provision to the
contrary in this Section 5, the Holder may transfer, with or without
consideration, this Warrant or any of the Warrant Shares (or a portion thereof)
to the Holder’s Affiliates (as such term is defined under Rule 144 of the
Securities Act) without obtaining the opinion from counsel that may be required
by Section 5(c)(ii), provided, that the Holder delivers to the Company and its
counsel certification, documentation, and other assurances reasonably required
by the Company’s counsel to enable the Company’s counsel to render an opinion to
the Company’s Transfer Agent that such transfer does not violate applicable
securities laws.
 
6. MUTILATED OR MISSING WARRANT CERTIFICATE
 
If this Warrant is mutilated, lost, stolen or destroyed, upon request by the
Holder, the Company will, at its expense, issue, in exchange for and upon
cancellation of the mutilated Warrant, or in substitution for the lost, stolen
or destroyed Warrant, a new Warrant, in substantially the form of this Warrant,
representing the right to acquire the equivalent number of Warrant Shares;
provided, that, as a prerequisite to the issuance of a substitute Warrant, the
Company may require satisfactory evidence of loss, theft or destruction as well
as an indemnity from the Holder of a lost, stolen or destroyed Warrant.
 
7. PAYMENT OF TAXES
 
The Company will pay all transfer and stock issuance taxes attributable to the
preparation, issuance and delivery of this Warrant and the Warrant Shares (and
replacement Warrants) including, without limitation, all documentary and stamp
taxes; provided, however, that the Company shall not be required to pay any tax
in respect of the transfer of this Warrant, or the issuance or delivery of
certificates for Warrant Shares or other securities in respect of the Warrant
Shares to any person or entity other than to the Holder.
 
8. FRACTIONAL WARRANT SHARES
 
No fractional Warrant Shares shall be issued upon exercise of this Warrant. The
Company, in lieu of issuing any fractional Warrant Share, shall round up the
number of Warrant Shares issuable to nearest whole share.
 
9. NO STOCK RIGHTS AND LEGEND
 
No holder of this Warrant, as such, shall be entitled to vote or be deemed the
holder of any other securities of the Company that may at any time be issuable
on the exercise hereof, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, the rights of a stockholder of
the Company or the right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or give or withhold
consent to any corporate action or to receive notice of meetings or other
actions affecting stockholders (except as provided herein), or to receive
dividends or subscription rights or otherwise (except as provide herein).
 
Each certificate for Warrant Shares initially issued upon the exercise of this
Warrant, and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:
 
 
10

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.”
 
10. REGISTRATION RIGHTS
 
The Holder shall be entitled to the registration rights as are contained in the
Registration Rights Agreement of even date herewith, by and among the Company,
the Holder and the other subscribers of the Company’s securities pursuant to the
Subscription Agreements, the provisions of which are deemed incorporated herein
by reference.
 
11. NOTICES
 
All notices, consents, waivers, and other communications under this Warrant must
be in writing and will be deemed given to a party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile or e-mail with confirmation of
transmission (with respect to facsimile) by the transmitting equipment; (c)
received or rejected by the addressee, if sent by certified mail, return receipt
requested, if to the registered Holder hereof; or (d) seven days after the
placement of the notice into the mails (first class postage prepaid), to the
Holder at the address, facsimile number, or e-mail address furnished by the
registered Holder to the Company in accordance with the Subscription Agreement
by and between the Company and the Holder, or if to the Company, to it at 63
Grant Road, Maynard, MA 01754, Attention: Leonard Mazur, Chief Executive
Officer, (or to such other address, facsimile number, or e-mail address as the
Holder or the Company as a party may designate by notice the other party) with a
copy to Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New York,
NY 10006, Fax: 212-930-9725, Attention: Arthur S. Marcus, Esq.
 
12. SEVERABILITY
 
If a court of competent jurisdiction holds any provision of this Warrant invalid
or unenforceable, the other provisions of this Warrant will remain in full force
and effect. Any provision of this Warrant held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.
 
 
11

--------------------------------------------------------------------------------

 
 
13. BINDING EFFECT
 
This Warrant shall be binding upon and inure to the sole and exclusive benefit
of the Company, its successors and assigns, the registered Holder or Holders
from time to time of this Warrant and the Warrant Shares.
 
14. SURVIVAL OF RIGHTS AND DUTIES
 
This Warrant shall terminate and be of no further force and effect on the
earlier of 5:00 P.M., Eastern Time, on the Expiration Date or the date on which
this Warrant has been exercised in full.
 
15. GOVERNING LAW
 
This Warrant will be governed by and construed under the laws of the State of
New York without regard to conflicts of laws principles that would require the
application of any other law.
 
16. DISPUTE RESOLUTION
 
In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within two (2)
Business Days of receipt of the Notice of Exercise giving rise to such dispute,
as the case may be, to the Holder. If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two Business Days, submit via facsimile (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company’s independent, outside accountant. The Company
shall cause at its expense the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten (10) Business Days from the time it
receives the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.
 
17. NOTICES OF RECORD DATE
 
Upon (a) any establishment by the Company of a record date of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or right or option to
acquire securities of the Company, or any other right, or (b) any capital
reorganization, reclassification, recapitalization, merger or consolidation of
the Company with or into any other corporation, any transfer of all or
substantially all the assets of the Company, or any voluntary or involuntary
dissolution, liquidation or winding up of the Company, or the sale, in a single
transaction, of a majority of the Company’s voting stock (whether newly issued,
or from treasury, or previously issued and then outstanding, or any combination
thereof), the Company shall mail to the Holder at least ten (10) Business Days,
or such longer period as may be required by law, prior to the record date
specified therein, a notice specifying (i) the date established as the record
date for the purpose of such dividend, distribution, option or right and a
description of such dividend, option or right, (ii) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up, or sale is expected to become effective and (iii) the
date, if any, fixed as to when the holders of record of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, transfer,
consolation, merger, dissolution, liquidation or winding up.
 
 
12

--------------------------------------------------------------------------------

 
 
18. RESERVATION OF SHARES
 
The Company shall reserve and keep available out of its authorized but unissued
shares of Common Stock for issuance upon the exercise of this Warrant, free from
pre-emptive rights, such number of shares of Common Stock for which this Warrant
shall from time to time be exercisable. The Company will take all such
reasonable action as may be necessary to assure that such Warrant Shares may be
issued as provided herein without violation of any applicable law or regulation.
Without limiting the generality of the foregoing, the Company covenants that it
will use commercially reasonable efforts to take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable Warrant Shares upon the exercise of this Warrant
and use commercially reasonable efforts to obtain all such authorizations,
exemptions or consents, including but not limited to consents from the Company’s
stockholders or Board of Directors or any public regulatory body, as may be
necessary to enable the Company to perform its obligations under this Warrant.
 
19. NO THIRD PARTY RIGHTS
 
This Warrant is not intended, and will not be construed, to create any rights in
any parties other than the Company and the Holder, and no person or entity may
assert any rights as third- party beneficiary hereunder.
 
[SIGNATURE PAGE FOLLOWS]
 
 
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date first set forth above.
 



  CITIUS PHARMACEUTICALS, INC.            
By:
      Name:
Leonard Mazur
    Title: Chief Executive Officer  

 
 
14

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
 
NOTICE OF EXERCISE
 
(To be executed by the Holder of Warrant if such Holder desires to exercise
Warrant)
 
To Citius Pharmaceuticals, Inc.:
 
The undersigned hereby irrevocably elects to exercise this Warrant and to
purchase thereunder, ________ full shares of Citius Pharmaceuticals Holding,
Inc. common stock issuable upon exercise of the Warrant and delivery of:


$____________
(in cash as provided for in the foregoing Warrant) and any applicable
taxes payable by the undersigned pursuant to such Warrant.
 
The undersigned requests that certificates for such shares be issued in the name of:


________________________________________________
(Please print name, address and social security or federal employer
identification number (if applicable))
 
________________________________________________
 
________________________________________________
 
If the shares issuable upon this exercise of the Warrant are not all of the
Warrant Shares which the Holder is entitled to acquire upon the exercise of the
Warrant, the undersigned requests that a new Warrant evidencing the rights not
so exercised be issued in the name of and delivered to:


________________________________________________
(Please print name, address and social security or federal employer
identification number (if applicable))
 
________________________________________________
 
________________________________________________
 

  Name of Holder (print): _________________________   (Signature):
__________________________________  
(By:) _______________________________________
 
(Title:) ______________________________________
  Dated: ______________________________________

 
 
15

--------------------------------------------------------------------------------

 
 
ATTACHMENT B
 
CITIUS PHARMACEUTICALS, INC.
 
FORM OF ASSIGNMENT
 
FOR VALUE RECEIVED,______________ hereby sells, assigns and transfers to each
assignee set forth below all of the rights of the undersigned under the Warrant
(as defined in and evidenced by the attached Warrant) to acquire the number of
Warrant Shares set opposite the name of such assignee below and in and to the
foregoing Warrant with respect to said acquisition rights and the shares
issuable upon exercise of the Warrant:
 
Name of Assignee
Address
Number of Shares
                       

 
If the total of the Warrant Shares are not all of the Warrant Shares evidenced
by the foregoing Warrant, the undersigned requests that a new Warrant evidencing
the right to acquire the Warrant Shares not so assigned be issued in the name of
and delivered to the undersigned.
 

  Name of Holder (print): _________________________   (Signature):
__________________________________  
(By:) _______________________________________
 
(Title:) ______________________________________
  Dated: ______________________________________

 
 
16

--------------------------------------------------------------------------------

 